Case 1:20-cr-00427-ALC Document 23 Filed 04/22/21 Page 1of 2

 
 

Federal Defenders Southern District

 

52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Attormey-in-Charge

April 15, 2021

BY ECF SDNY
USDC SD
The Honorable Judge Andrew L. Carter DOCUMENT ELECTRONICALLY
United States District Judge FILED
Southern District of New York DOCH:
40 Foley Square DATE FILED:

New York, NY 10007

RE: United States v. Kasim Crawford
20 Cr. 427 (ALC)

Dear Judge Stein,

I write to request a temporary modification to Kasim Crawford’s bail conditions in the
above-captioned case to allow Mr. Crawford to travel to Las Vegas, NV for vacation from May
28, 2021 through June 1, 2021. Pretrial Services takes no position concerning this request; the
Government does not object to this request.

On July 28, 2020, Mr. Crawford was presented in Magistrate Court. The following bail
conditions were set and subsequently met:

$50,000 personal recognizance bond to be co-signed by two financially
responsible persons; compliance with pre-trial supervision; surrender of travel
documents with no new applications and travel restricted to the Southern and
Eastern Districts of New York; submit to urinalysis, if positive, add condition
of drug testing/treatment; no engaging in activity described in complaint; may
not possess property of the United States Postal Service, including keys or
uniforms; may not hold himself out as employee of the United States Postal
Service; may not possess personally identifying information of other persons;
and may not possess checks made out to persons other than himself.

Since the start of this case, Mr. Crawford has remained in consistent compliance with the
conditions of his release.

Mr. Crawford now respectfully requests a temporary bail modification to enable him to
travel to Las Vegas, NV for vacation from June 28, 2021 through July 1, 2021. Pretrial Services
takes no position with respect to this request; the Government does not object to this request.

 
Case 1:20-cr-00427-ALC Document 23 Filed 04/22/21 Page 2 of 2

Respectfully submitted,
/s/

Marne L. Lenox
Assistant Federal Defender
(212) 417-8721
. SO ORDERED:

(Andro Cony

HONORABLE ANDREW L. CARTER
United States District Judge © b\. 1.2 S a. '

 

cc: Brandon Harper, Assistant U.S. Attorney
Courtney DeFeo, Pretrial Services Officer

 
